DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-8 of the response, filed 03/23/2022, with respect to the rejection(s) of claim(s) 1, 3-4, and 5-6 under 35 U.S.C. 102(a)(1) as being unpatentable in view of U.S. Patent Ser. No. 6,692,903 to Chen et al/ the rejection of claim 1 under 35 U.S.C. § 103 as being obvious over U.S. Publication Ser. No. 2001/0006167 to Thakur et al. (“Thakur”) in view of Chen/the rejection(s) of claims 7-8 and 10 35 U.S.C. § 103 as allegedly being obvious over U.S. Publication Ser. No. 2010/0190098 to Walker et al. (‘Walker’) in view of U.S. Patent Ser. No. 7,498,267 to Kim et al. (“Kim”) ( particularly the arguments that Chen fails to teach or suggest introducing the processing fluid into an enclosure of a baffle disposed inside the chamber through a first inlet port of the baffle, and introducing a process gas into the enclosure of the baffle through a second inlet port of the baffle, as recited in amended claim 1, because as shown in Fig. 4 of Chen, the alleged mixture of the process gas and processing fluid are premixed before entering the alleged remote plasma zone 225;  Walker and Kim, either alone or in combination, fail to teach or suggest, “a baffle including an enclosure disposed inside the chamber and over the chuck; a fluid supply unit configured to supply a processing fluid including vaporized water and alcohol into the enclosure of the baffle through a first inlet port of the baffle, as recited in amended claim 7, because as shown in Fig. 2 of Walker, the mixture of the process gas and processing fluid are premixed before entering the alleged remote plasma chamber 242 and Kim fails to make up the deficiencies of Walker) have been fully considered and are persuasive. Therefore, the rejection(s) has been withdrawn.  However, upon further consideration and search, a new ground(s) of rejection of claims 1-5, 7-9, 11-13 under 35 U.S.C 103 is made in view of newly cited primary reference of Chen et al (US 2015/0371866) and previously cited secondary references of Chen et al (US 6,692,903), Kim et al (US 7,498,267) and 
Bobek et al (US 10,727,059) as set forth in detail below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claims 1, 3-4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2015/0371866) in view of Chen et al (US 6,692,903) (hereafter, Chen (903))
   Chen discloses a method for processing a substrate, the method comprising:
 removing a BSG (boron-doped silicate glass)/boron-containing thin film formed on the substrate (page 3, para 0024, 0028), by supplying a processing fluid including water and alcohol into a processing space of a chamber and generating plasma from the processing fluid (page 2, para 0019, page 3, para 0025-0026), the removing including:

introducing the processing fluid into a faceplate/ion suppressor 2017/2023/an enclosure of a baffle disposed inside the chamber through a hole/an aperture/a first inlet port of the faceplate/ion suppressor/the baffle (page 5, para 0043,0044-0045, fig. 5A)
introducing a process gas into the faceplate/ion suppressor/enclosure of the baffle through a hole/an aperture/second inlet port of the baffle (page 5, para 0041, 0043, 0046), wherein the faceplate/ion suppressor/enclosure of the baffle includes holes/apertures/injection holes through which the process gas and the processing fluid flow to enter the processing space 2033 (page 5-6, para 0046-0047)
 Unlike the instant claimed invention as per claim 1, Chen fails to disclose the limitation of 
 wherein the processing space is evacuated by an exhaust unit after the substrate is processed 
   Chen (903) discloses a method for processing a substrate 30, the method comprising: removing a sidewall-deposit 80 containing boron /boron-containing thin film formed on the substrate (col 4, lines 30-40, fig. 1B), by supplying a gas mixture /processing fluid including water vapor and alcohol into a processing space of a chamber and generating plasma from the energized gas mixture/processing fluid (col 8, lines 30-60, fig. 3), wherein the processing space is evacuated by an exhaust unit 195 after the substrate is processed
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a step of evacuating the processing space by an exhaust unit after the substrate is processed in Chen’s method to exhaust spent process gas and etchant residues from the process chamber as taught in Chen (903) (col 5, lines 62-67)
 Regarding claim 3, the modified reference of Chen would have disclosed that the processing fluid including the water and the alcohol in a liquid phase is vaporized in a vaporizer disposed outside the chamber and is injected into the processing space (page 2, para 0019, page 6, para 0056)
Regarding claim 4, the modified reference of Chen would have disclosed that the substrate is carried into the processing space in a state in which a pattern is formed on the substrate, and
wherein the pattern includes the BSG (boron-doped silicate glass) film/boron-containing thin film (page 3, para 0024)
Regarding claim 5, the modified reference of Chen would have disclosed etching doped silicon oxide/ BSG on a patterned structure (page 2, para 0017, page 3, para 0028), which reads on the BSG (boron-doped silicate glass) film/boron-containing thin film is a hard mask.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2015/0371866) in view of Chen et al (US 6,692,903) (hereafter, Chen (903)) as applied to claim(s) 1, 3-4, 5 above and further in view of Bobek et al (US 10,727,059)
The features of claim 1 are set forth in paragraph 3 above. Regarding claim 2, Chen discloses supplying a gas mixture /processing fluid including water vapor and methanol/alcohol into a processing space of a chamber (page 3, para 0026). However, Chen fails to disclose the limitation of wherein the thin film is a boron amorphous carbon layer (BACL)
Bobek discloses a method for deposition of amorphous carbon film comprises a step of forming a boron doped amorphous carbon layer 312 (col 12, lines 60-67, col 13, lines 1-20)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a boron doped amorphous carbon layer in the modified method of Chen to provide increased etch selectivity of the underlying layer as taught in Bobek (col 13, lines 16-24)

Claims 7, 11-12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2015/0371866) in view of Chen et al (US 6,692,903) (hereafter, Chen (903))
       Since it is noted that claim 7 draws to an apparatus, the limitations of “for removing a boron-containing thin film formed on a substrate” is considered functional language/recitation with respect to the manner in which a claimed apparatus is intended to be employed. It is noted that section 2114 of the MPEP states: APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ARTS* While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
 Il. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim
  Chen discloses an apparatus for etching (page 3, para 0024, 0028, fig. 5A), the apparatus comprises:
a chamber 2000 having a processing space inside (page 5, para 0041)
a chuck 2065 configured to support the substrate in the processing space (page 5, para 0042)
a faceplate/ion suppressor 2017/2023/an enclosure of a baffle disposed inside the chamber and over the chuck 2065 (page 5, para 0043,0044-0045, fig. 5A)
a fluid supply unit configured to supply a processing fluid including vaporized water and alcohol into the faceplate/ion suppressor 2017/2023/the enclosure of a baffle disposed inside the chamber through a hole/an aperture/a first inlet port of the faceplate/ion suppressor/the baffle (page 2, para 0019, page 5, para 0043,0044-0045, fig. 5A)
a gas supply unit 2001 configured to supply a process gas into the faceplate/ion suppressor/enclosure of the baffle through a hole/an aperture/second inlet port of the baffle (page 5, para 0041, 0043, 0046)
a high-frequency power supply connected with the faceplate/ion suppressor
baffle and configured to generate plasma from the processing fluid (page 6, para 0049), 
wherein the faceplate/ion suppressor/enclosure of the baffle includes holes/apertures/injection holes through which the process gas and the processing fluid flow to enter the processing space 2033 (page 5-6, para 0046-0047)
Unlike the instant claimed invention as per claim 7, Chen fails to disclose an exhaust unit configured to release an impurity and/or the processing fluid remaining in the processing space before or after the substrate is processed.
   Chen (903) discloses a method for processing a substrate 30, the method comprising: removing a sidewall-deposit 80 containing boron /boron-containing thin film formed on the substrate (col 4, lines 30-40, fig. 1B), by supplying a gas mixture /processing fluid including water vapor and alcohol into a processing space of a chamber and generating plasma from the energized gas mixture/processing fluid (col 8, lines 30-60, fig. 3), wherein the processing space is evacuated by an exhaust unit 195 after the substrate is processed
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an exhaust unit configured to release an impurity remaining in the processing space after the substrate is processed in Chen’s apparatus to exhaust spent process gas and etchant residues from the process chamber as taught in Chen (903) (col 5, lines 62-67)
 Since the combination of Chen and Chen (903) meets all the structural limitations of claim 7, one of ordinary skilled in the art at the time that the invention was made would have found it obvious to have employed the apparatus in the modified reference of Chen “for removing a boron-containing thin film formed on a substrate “with the expectation of reasonable success.
  Regarding claim 11, the modified reference of Chen would have disclosed that entirety of the faceplate/ion suppressor/enclosure of the baffle includes baffle is disposed on the chamber (fig. 5A)
  Regarding claim 12, the modified reference of Chen would have disclosed that the process gas mixes with the processing fluid only within the enclosure of the faceplate/ion suppressor/baffle (page 2, para 0019, page 3, para 0026, page 6, para 0052-0053)
  Regarding claim 13, the modified reference of Chen would have disclosed that the high-frequency power supply is connected with the faceplate/ion suppressor
baffle to generate plasma from the processing fluid (page 6, para 0049)

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2015/0371866) in view of Chen et al (US 6,692,903) as applied to claims 7, 11-13 above and further in view of Kim et al (US 7,498,267)
The features of claim 7 are set forth in paragraph 5 above. Unlike the instant claimed invention as per claim 8, Chen, as modified by Chen (903), fails to specifically disclose the limitations of wherein the fluid supply unit includes: a vaporizer; a first processing fluid supply source configured to supply water to the vaporizer; and a second processing fluid supply source configured to supply alcohol to the vaporizer
 Kim discloses an apparatus comprises a fluid supply unit configured to supply a processing fluid including vaporized water and alcohol into a processing space (col 5, lines 25-37, fig. 4), wherein the fluid supply unit includes: a vaporizer/vapor generator 270; a first processing fluid supply source 430 configured to supply water to the vaporizer; and a second processing fluid supply source 460 configured to supply alcohol to the vaporizer (col 5, lines 25-40, 55-60)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a conventional vapor generator/a fluid supply unit including a vaporizer/vapor generator, a first processing fluid supply source configured to supply water to the vaporizer and a second processing fluid supply source configured to supply alcohol to the vaporizer in the modified apparatus of Chen for providing the alcohol vapor and minimize the surface tension of the residual water in the substrate as taught in Kim (col 3, lines 19-24, col 7, lines 1-5)
 Regarding claim 9, the modified reference of Chen would have disclosed that the alcohol supplied is methanol (page 3, para 0026). It is noted that claims 7-9 draws to an apparatus, the limitations of “for removing a boron-containing thin film formed on a substrate” and “wherein the thin film is a boron amorphous carbon layer (BACL) are considered functional language/recitation with respect to the manner in which a claimed apparatus is intended to be employed. It is noted that section 2114 of the MPEP states: |. APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ARTS* While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
 Il. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim
Since the combination of Chen, Chen (903) and Kim meets all the structural limitations of claim 9, one of ordinary skilled in the art at the time that the invention was made would have found it obvious to have employed the apparatus in the modified reference of Chen “for removing a boron-containing thin film formed on a substrate wherein the thin film is a boron amorphous carbon layer (BACL)“ with the expectation of reasonable success.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713